Citation Nr: 1503147	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression and anxiety.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to September 2008 and from July 2010 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2012 decision by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

The Veteran testified at a hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The Board notes a November 2012 rating decision granted service connection for degenerative disc disease of the thoracolumbar spine evaluated at 10 percent and the Veteran filed a notice of disagreement with the evaluation in a statement received in March 2013.  A May 2013 rating decision increased the evaluation to 20 percent effective August 27, 2011.  A May 2013 supplemental statement of the case was issued.  However, the Veteran did perfect his appeal by filing a timely VA Form 9.   See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  As such, the issue is no longer in appellate status and will be discussed no further.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board believes that the Veteran's service connection claims for a hearing loss disability, sleep apnea and acquired psychiatric disorder must be remanded to ensure that the Veteran receives all consideration due to him under the law.

The Veteran essentially contends sleep apnea had its onset in-service and has continued since and/or is secondary to a mental health condition.  See September 24, 2013 Statement of Accredited Representative in Appealed Case and March 2014 Hearing Transcript, pg. 19.  He also asserts his experiences as an infantryman while in Afghanistan have caused an acquired psychiatric condition. 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a sleep apnea examination in September 2012 and a VA PTSD examination in August 2012.  The claims file was not reviewed in connection with either examination.  Further, the September 2012 VA examiner failed to provide an appropriate opinion regarding whether the Veteran's diagnosed sleep apnea was related to service.  The August 2012 VA PTSD examiner found the Veteran did not meet the criteria for a DSM-IV PTSD diagnosis but did meet criteria for alcohol abuse.  However, as the claims file was not reviewed, the VA examiner did not address various diagnoses throughout VA treatment records such as an adjustment disorder, anxiety, depression and PTSD.  See e.g., July 10, 2008, October 1, 2009 and March 7, 2011 VA treatment records.  As such, the Board finds additional examinations are necessary.  

The record contains VA treatment records from 2011 through 2013.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   A June 2012 primary care clinic note listed active problems and the date of last modification.  Notably, a hearing loss record was dated from October 24, 2003 which suggests there are outstanding VA treatment records not associated with the file.  As such, any outstanding VA treatment records must be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records prior to October 2011 and beyond January 2013 from the Omaha VAMC.  

2.  Provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection on a secondary basis.  

3.  After any development deemed necessary is completed, the RO or AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea and an acquired psychiatric condition, if any.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for each opinion.

For the Veteran's claimed sleep apnea, the examiner must:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep disorder that was (1) caused by or (2) etiologically related by active duty service.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep disorder that was (1) caused by or (2) aggravated by an acquired psychiatric disorder.  

For the Veteran's claimed psychiatric disorder, the examiner must:

(a)  Identify any current acquired psychiatric disorder, to include PTSD, depression and anxiety.  In rendering these findings, the examiner must reconcile any opinion with all other evidence of record.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current acquired psychiatric disorder that was (1) caused by or (2) etiologically related by active duty service.

(c) If the answer is positive to the above etiological question with respect to any acquired psychiatric disorder, provide an opinion as to whether it at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was caused or aggravated by any acquired psychiatric condition.
		
4.  Then, the RO should readjudicate the issue of entitlement to service connection for hearing loss disability, sleep apnea and any acquired psychiatric disability to include PTSD, adjustment disorder, depression and anxiety.  If service connection remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


